Pillsbury, P. J. It is first objected that the evidence fails to establish the truth of the allegations in the bill that the bonds issued to the Cairo & Vincennes Railroad Company constituted a valid claim against the city. It is charged that the city is indebted in excess of the limit fixed by the constitution and the amount and character of such indebtedness is stated in the bill, and the admission of the defendants in their answer of the facts thus averred is sufficiently explicit to dispense with any affirmative proof thereof by the complainant. This objection is not now open to the appellant, even if valid upon a different record than here presented. It is apparent from the record that the main ground relied upon by the defendants below to obtain a dissolution of the injunction was, that no written contract had been executed by the building committee and contractors and reported to and ratified by the city council. The object of the bill was to prevent an increase in the indebtedness of the city beyond the constitutional limit by erecting a city hall that would cost some $5,500, when there was only $1,000 in the city treasury or in the process of collection appropriated for such purpose. That such bill will lie at the suit of a taxpayer is settled by the cases of Springfield v. Edwards, 84 Ill. 626, Howell v. City of Peoria, 90 Ill. 104, and others in our State not necessary to cite. The claim set up in the answer, that no written contract had as yet been made with the contractors, and none was intended to be, that would increase the indebtedness of the city, does not seem in our view to be so fully supported in the evidence as to justify us in saying the court committed error in not so finding. It is undisputed that • the council had determined to erect the building according to certain plans and specifications approved by it; that bids had been received and accepted for work involving an expenditure of some $3,000, a committee appointed to make contracts and superintend the work ; that the old city hall had been removed to make room for the new one; the contractors had commenced work and hauled a large amount of material upon the site, and were still proceeding in the performance of the work when restrained by the injunction. Such acts clearly demonstrated that it was the intention of the city to allow the contractors to proceed and complete their work according to the plans adopted, and under their bids awarding them the contract, and that the matter of the execution of a written contract and its ratification by the council was of secondary importance. The court below might properly have found, from the proofs adduced, that neither the members of the city council nor the people of the city were entirely harmonious in their views regarding the propriety or necessity of a new hall, and that those members of the council favoring the work, and being a majority of the council, pursued the course they did to avoid the effect of any preventive action that might be taken by those opposed to it. The evidence in the record creates upon our minds, at least, a clear impression that such was the object, and that tliey intended to have the building erected according to the plans and at the expense to the city designated in the contracts awarded, whether any written contract expressing such intention was or was not afterward executed by the committee or ratified by the council. It can scarcely be contended with any confidence that the city, after doing what it had done, would not be liable to the contractors if it had allowed them to proceed with their awarded contracts and completed the building although it had provided that a written contract should be signed. Without referring to the evidence in detail, supporting the decree of the court below, we are satisfied with its conclusions thereon and affirm the decree. Decree affirmed.